 1
                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
 2

 3
     ALI ABDULLAH-EZZANI, an                       )   Case No.
 4
     individual and on behalf of all               )
 5   others similarly situated,                    )    2:18-cv-03244-JAM-EFB
     Plaintiff                                     )
 6
     v.                                            )
 7   CREDENCE RESOURCE                             )   Order to dismiss with prejudice as to
 8
     MANAGEMENT, LLC; and DOES                     )   plaintiff and without prejudice as to
     1 through 10, inclusive, and each of          )   class claims.
 9   them,                                         )
10   Defendant                                     )
                                                   )
11
                                                   )
12

13
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
14
     this matter is dismissed in its entirety with prejudice as to the named Plaintiff, and
15
     without prejudice as to the Putative Class alleged in the complaint, pursuant to
16
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
17
     costs and attorneys’ fees.
18                                              Dated this 9th day of September, 2019
19

20

21                                                /s/ John A. Mendez_______________
                                                  U. S. District Court Judge
22

23

24

25

26

27

28




                                     [Proposed]Order to Dismiss - 1
